DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 6, 2021 has been entered.  Claims 1 and 5 were amended.  Thus, claims 1-8 are pending.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A life predicting device implemented as a machine controller that controls a manufacturing machine and predicts a service life for replacement of a consumable component of the manufacturing machine, the life predicting device comprising: a machine learns the service life for replacement of the consumable component, the machine learning device including a processor configured to: observe while the motor or the actuator of the manufacturing machine is being operated by the machine controller processor, as a state variable, life related data set as an observation target among life related data related to a life of the consumable component, life related data including operational parameters of the manufacturing machine that affect the wear of the consumable component; store the life related data observed as the state variable; create a probability model of the service life for replacement of the consumable component, the probability model having statistical parameters set on the basis of the life related data observed as the state variable; predict, using the created probability model, the service life for replacement of the consumable component based on the life related data observed as the state variable; determine and display when the predicted service life indicates that the consumable component needs replacement; each time the consumable component is determined to be replaced with a new consumable component, update the statistical parameters of the probability model using the operational parameters of the manufacturing machine that are most recently observed immediately before the consumable component is determined to be replaced; and repeat steps (a)-(f) for the new consumable component with the probability model having the updated the statistical parameters.
The claim limitations in the abstract idea have been highlighted in bold above.
Similar limitations comprise the abstract ideas of claim 5.
Under Step 1 of the analysis, claim 1, as well as claim 5, belong to a statutory category, both claims are system claims.  

Similar limitations comprise the abstract ideas of Claim 5.
What remains of the claimed apparatus are merely a data receiving step, observing and storing life related data set while the manufacturing machine is being operated, and a data output step, displaying when the predicted service life indicates that the consumable component needs replacement, which are set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed apparatus.  For instance, nothing is done once it is determined that the consumable component needs replacement.
Under Step 2B, since the only step outside the judicial exception is a generic data receiving step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 5, do not appear to be patent eligible under 101.
claims 2-4 and 6-8 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flickinger (U.S. Patent Publication 2009/0096405 A1).
Regarding claim 1, Flickinger teaches a life predicting device (Flickinger: ¶2 [“…method and system for remotely determining, with an ascertained statistical confidence, a remaining time before failure of a component…”]) implemented as a machine controller that controls a manufacturing machine and predicts a service life for replacement of a consumable component of the manufacturing machine (Flickinger: FIG. 9; ¶89-98 [“FIG. 9 is a block diagram of an exemplary system 900 for remotely predicting the remaining life of an AC motor system 110…communication device 902 may also include a processor or processing unit 914 to control operations of the other components of the communication device 902.”]), comprising:
a machine controller processor that controls a motor or an actuator of the manufacturing machine to machine a workpiece (Flickinger: FIG. 1; ¶28 [“…site 100 may comprise at least one control system or the like (not illustrated) which may receive the plurality of operating data 120 
a machine learning device that learns the service life for replacement of the consumable component, the machine learning device including a processor (Flickinger: FIGS. 1-3; ¶27-32 [“The AC motor condition forecaster 140 may predict the reliability and estimate a time to failure of at least one component…at least one data storage device 130, which may, inter alia, collect, process, and store, the plurality of operating data 120…The plurality of rules may detect, the likelihood of a failure of a component…”]; ¶77 [“…computer program instructions may be provided to a processor of a public purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”]) configured to:
a) observe while the motor or the actuator of the manufacturing machine is being operated by the machine controller processor, as a state variable, life related data set as an observation target among life related data related to a life of the consumable component, life related data including operational parameters of the manufacturing machine that affect the wear of the consumable component (Flickinger: FIGS. 1-3; ¶37 [“Industrial and power generation motors are often supplied and installed with operational indicators to indicate running conditions for the purpose of trending operational indictor data and planning maintenance procedures. Operational indicators may be configured to provide online and/or offline testing of an electric motor. Online testing has advantages over offline testing due to an ease of data acquisition and The “online” data/testing taught by Flickinger is performed while the manufacturing machine is being operated, and is thus analogous to the “while the manufacturing machine is being operated by the machine controller processor” recited in the claim(s).}; ¶40 [“Each of the individual parameters λ, describes a failure rate of a corresponding component of the system. Each component of the system experiences a useful life that can be described in terms of a "bath tub" curve, see FIG. 2.”] {Thus, FIG. 2 of Flickinger anticipates “life related data including operational parameters of the manufacturing machine that affect the wear of the consumable component” as recited in the claim(s).}; FIG. 4; ¶52 [“The method 400 may also execute a series of concurrent steps (402-408), while executing steps 401-407. In step 402, the method 400 may monitor and acquire the current operational data 120, in real-time, from the operational indicators of the AC motor system 110 for which a reliability and time-to-failure assessment may be desired.”]);
b) store the life related data observed as the state variable (Flickinger: FIG. 1; ¶27 [“…a data storage device 130…”]); 
c) create a probability model of the service life for replacement of the consumable component, the probability model having statistical parameters set on the basis of the life related data observed as the state variable (Flickinger: ¶10 [“…developing at least one causal network for modeling reliability of a plurality of AC motor systems, including the at least one AC motor system and assessing at least one AC motor system component condition…”]; FIG. 4; ¶52-53 [“Specific data ranges and limits or calculated metrics for the particular AC motor 110 operational indicators may also be set and monitored in the database and used, for example, but See above.}; ¶56 [“In step 412, the method 400 may estimate reliability using parameters identified by the causal network assessment of step 408. Here, the method 400 may integrate/combine the results of reliability analysis from the historical data, correlate the results from the casual network assessment of step 408, and then develop a statistically reliable prediction of time remaining before failure.”]);
d) predict, using the created probability model, the service life for replacement of the consumable component based on the life related data observed as the state variable (Flickinger: FIG. 4; ¶52-53, ¶56 {See above.});
e) determine and display when the predicted service life indicates that the consumable component needs replacement (Flickinger: FIGS. 4-5; ¶68-70 [“In step 520, the method 500 may use the system model to predict expected time-to-failure of the various AC motor system 110 components. Step 520 may also determine the cause of the predicted failures…decision points may be reached whereby an operator of the RM&D system 150 may need to evaluate: alarm conditions; assess the model's performance; and/or decided on whether repair or replacement of a component is recommend.”]; FIG. 4; ¶58 [“Computed statistical estimations of system reliability and time remaining before failure may be displayed using conventional computer I/O interface/display devices.”]); 
f) each time the consumable component is determined to be replaced with a new consumable component, update the statistical parameters of the probability model using the operational parameters of the manufacturing machine that are most recently observed immediately before the consumable component is determined to be replaced (Flickinger: FIGS. 4-5; ¶68-70 [“In step 520, the method 500 may use the system model to predict expected time-to-Thus, Flickinger discloses acquiring current operational data in real-time which anticipates “using the operational parameters of the manufacturing machine that are most recently observed immediately before the consumable component is determined to be replaced” as recited in the claim(s).}); 
repeat steps (a)-(f) for the new consumable component with the probability model having the updated the statistical parameters (Flickinger: FIG. 4; ¶52 {See above.}).
Regarding claim 5, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Flickinger teaches all the limitations of the parent claim 1 as shown above.  Flickinger discloses the processor is further configured to update and optimize parameters of the probability model on the basis of the life related data observed as the state variable by the state observing section (Flickinger: FIGS. 1-3, 5; ¶69 [“Next, steps 523 and 524 
Regarding claim 6, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Flickinger teaches all the limitations of the parent claim 1 as shown above.  Flickinger discloses the processor is further configured to create, on the basis of the life related data observed as the state variable, a cumulative probability distribution of the service life for replacement obtained by accumulating replacement probability density of the consumable component on the basis of the probability model and predict the service life for replacement of the consumable component using the created cumulative probability distribution (Flickinger: FIGS. 1-3; ¶41-44 [“If failure rates of multiple components are independent, then a multiplicative relationship can be used to calculate system reliability…Data for the individual Weibull distributions described by the shape and scale parameters, β η and, η can be extracted from a database compiled from cataloged root cause failures for a variety of components.”] {Including unnumbered equations.}).
Regarding claim 7, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Flickinger teaches all the limitations of the parent claim 1 as shown above.  Flickinger discloses selecting life related data as an observation target (Flickinger: FIG. 
calculating, through cross validation, generalization performance of the probability model of the service life for replacement of the consumable component created on the basis of the life related data (Flickinger: FIGS. 4-5; ¶62 [“Next, in step 505, the method 500 may split data into validation and calibration type data {The disclosed “calibration type data” is analogous the “training data” disclosed in Applicant’s specification.}. Next, in step 506, the method 500 may construct system fault tree libraries for the AC motor system 110 components. Next, in step 507, the method 500 may construct system fault models (such as, but not limiting of, reliability block diagrams).  Next, in step 508, the method 500 may fit the failure/life-span probability models to the historical data (e.g., using for example, but not limiting of, a probability distribution…”]); and
specifying, on the basis of the generalization performance of the probability model calculated by the cross validation section, a type of life related data having a low relation with a life of the consumable component among the life related data stored in the state-variable storing section and reduces, from the life related data as the observation target of the state observing section, the specified type of the life related data having the low relation with the life of the consumable component (Flickinger: FIGS. 4-5; ¶50-51 [“The method 400 may proceed to step 409 if the data quality checking and purging performed in step 405 has discovered errors. In step 409 any data that does not meet a predetermined quality criterion may be excluded from use in the current analysis. The method 400, in step 410, may determine if the problem source of the excluded data can be fixed. If the problem source of the excluded data may be fixed, then the method 400 may proceed to step 411: otherwise the method 400 may proceed to step 415. In step 
Regarding claim 8, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Response to Arguments
Applicants’ arguments filed on October 6, 2021 have been fully considered, but are not deemed persuasive.
Applicants’ argue (Remarks pp. 7-9), that the claims are not directed to a judicial exception under section 101.  Applicant’s arguments have been fully considered but are not deem persuasive.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception.  Claim 1, as well as claim 5, includes both mathematical and mental processes. {See above.}  What remains of the claimed apparatus are merely a data receiving step, observing and storing life related data set while the manufacturing machine is being operated, and a data output step, displaying when the predicted service life indicates that the consumable component needs replacement, which are set forth at a highly generic level.  Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed apparatus.  For instance, nothing is done once it is determined that the consumable component needs replacement.  Under Step 2B, since the only step outside the judicial exception is a generic data receiving step, the claim does not include significantly more than the judicial exception.
claim 1, as well as claim 5, do not appear to be patent eligible under 101.  With regards to the dependent claims, claims 2-4 and 6-8 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Therefore, the rejection of claim 1, as well as claim 5, and dependent claims 2-4 and 6-8, under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter, is maintained.
Applicants’ argue (Remarks pg. 11), “Flickinger does not use the operational parameters that are observed immediately before the consumable component is determined to be replaced (e.g. the last observed parameters) for updating the probability model for use with a new consumable component.”  Applicant’s arguments are not well taken.
Flickinger discloses acquiring current operational data in real-time which anticipates “using the operational parameters of the manufacturing machine that are most recently observed immediately before the consumable component is determined to be replaced” as recited in the claim(s). (Flickinger: FIGS. 4-5; ¶52-53, ¶56, ¶58, ¶68-70 {See above.}). 
Therefore, the rejection of claim 1, as well as claim 5, and dependent claims 2-4 and 6-8, under 35 U.S.C. 102(a)(1), as being anticipated by Flickinger is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864